Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 21 are pending in the application and have been examined. 
Claims 1 – 21 are rejected.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16 237217 filed on Nov 9th 2019.
Information disclosure statement (IDS)
The information disclosure statement (IDS) submitted on Feb 12th 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 4-7, 11-14, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6, 11-13 & 18-20 respectively recite “…change in position information about the vehicle in connection with time elapse.” in “…detect movement of the vehicle, 
 & “…movement of the vehicle in a state…” in “…detects the movement of the vehicle in a state where the pickup-delivery article is placed on the one or more regions.”
& “…in a state where the pickup-delivery article…” in “to collect the pickup-delivery article…from the terminal of the reservation source, in a state where the pickup-delivery article is placed on the one or more regions.” 
In regards to claims 4 and its mirrored claims, it is unclear as to what the claim is referring to by ‘based on change in position information about the vehicle in connection with time elapse.’ For the sake of a summary examination, the examiner has interpreted the claim to amount to: Detecting and measuring vehicle movement over time period, and reducing calculated charge based on the timeliness of the vehicle’s arrival. (If the vehicle is late then reduce use charge)
In regards to the other claims, it is unclear as to what the claims are referring to by ‘in a state where the pickup-delivery article is placed on the one or more regions.’ For the sake of a summary examination, the examiner has interpreted the claim to amount to: the article is occupying the one or more lockers. 
Claims 7, 14, and 21 are rejected due to inheriting the deficiencies of the claims they’re dependent on. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Step 1
 	Claims 1-7 are directed to a system; claims 8-14 are directed to a method (i.e., a process); claims 15-21 are directed to a storage medium (i.e., a machine). Therefore, claims 1-21 all fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Claims 1, 8 & 15 recite a system, method and recording medium for managing use of regions in a vehicle for pickup and deliveries. The limitations of accepting reservations for the use of the one or more regions for the pickup or delivery of the pickup-delivery article; acquiring detection information, the detection information being information about the placing state of the pickup-delivery article for the one or more regions; identifying an occupation time for the pickup-delivery article placed on the one or more regions, based on the detection information; and giving a notice of information to a reservation source of the reservation for the use for the pickup or delivery of the pickup-delivery article, the information being relevant to payment of a use charge calculated based on the occupation time are, under their broadest reasonable interpretation, considered an abstract idea such as a certain method of organizing human activity. 
The aforementioned limitations are directed towards delivery and pickup operations, which, given the broadest reasonable interpretation, may be interpreted as at least any one of contract or legal obligations, marketing or sales activities or behaviors, and/or business relations – in this case delivery and pickup relations. Therefore, the claims recite an abstract idea. 
Step 2A, Prong Two
See MPEP 2106.05(f)). The additional element of a sensor (configured to detect a placing state of the pickup-delivery article in the vehicle) does not add a meaningful limitations to the invention because sensor is recited at a high level of generality and performs insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application, and the claims are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, the additional elements lack inventive function and amount to no more than generic components utilized to apply the exception or insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception.
	As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: “apply it” (or an equivalent), or add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely invoking the generic components as a tool to perform the abstract See MPEP 2106.05(f)); or adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
	Even further when viewed as whole/ordered combination, the sensor (configured to detect a placing state of the pick-up delivery article in the vehicle) amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The sensor is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)). Additionally, Para. 25 of Applicant’s Specification, generically discloses the sensor at a high-level of generality.
Therefore, the additional elements of: processor, a sensor, a terminal, a recording medium and a program, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims are ineligible.

Dependents claims 2-7, 9-14 & 16-21 are directed to the same abstract idea as independent claims 1, 8 & 15. Claims 2-7, 9-14 & 16-21 simply further define and specify the method in which the system works. Therefore dependent claims 2-7, 9-14 & 16-21 simply further narrow the abstract ideas recited in independent claims 1, 8 & 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (Pub. No.: US 2019/0130349 A1) in view of Motoyama et al (Pub. No.: US 2016/0027261 A1) 	
	Regarding Claim 1, Ferguson et al teaches: 
An information system (See “system” in Abstract) configured to manage use of one or more regions (See P: 0062, “The mobile locker bank 114, according to particular embodiments, includes a plurality of lockers 124 of varying sizes (e.g., small, medium, large, etc.).”) in a vehicle (See “mobile locker bank” in Abstract) for pickup or delivery, the vehicle being permitted to be used as a pickup-delivery destination of a pickup-delivery article, (See Abstract: “A mobile locker bank can the information system comprising: 
a processor, (See P: 0002, “…at least one first computer processor;”) the processor being configured to accept a reservation for the use of the one or more regions for the pickup or delivery of the pickup-delivery article; (See P: 0090, For example, one or more users may reserve one or more lockers at the fixed locker bank for one or more items to be stored…”)
 acquire detection information, from a sensor configured to detect a placing state of the pickup-delivery article in the vehicle, (See P: 0090, “…sensors located within each of the lockers of the fixed locker bank that are configured to detect the presence of an item within the lockers.”)
 the detection information being information about the placing state of the pickup-delivery article for the one or more regions; (See P: 0090, “…sensors located within each of the lockers of the fixed locker bank that are configured to detect the presence of an item within the lockers.” & P: 0091: “Likewise, the locker is considered unoccupied when the same locker is opened a second time or a sensor provides data that the locker is empty.”)
a pre-determined occupation time for the article in one or more regions, and (See P: 0152, “For example, the automated pickup/delivery vehicle may be directly or indirectly programmed to allow direct user interaction with a mobile locker bank computer 112 from the time of arrival until noon.”)
give a notice of information to a terminal of a reservation source of the reservation for the use for the pickup or delivery of the pickup-delivery article, the information being relevant to payment of a use charge (See P: 0041, “In some embodiments, remote computing devices 118 may comprise a display component. The display component may provide visual feedback to a user…  In some cases, the display component may receive input from the user.” & See P: 0043, “In some cases, an app may access other features or apps associated with the customer, such as other features or apps on remote computing devices 118. Some non-exclusive examples of other features or apps may be… payment information, which may be used for processing delivery/pickup fees, such as a credit card, bank account, or virtual wallet, and the like.” & P: 0156: “Further, in some embodiments, method 800 may additionally comprise providing a notification to customers with parcels loaded into an automated pickup/delivery vehicle.”)
However Ferguson et al does not teach the following limitations: identify an occupation time for the pickup-delivery article placed on the one or more regions, based on the detection information; and payment of a use charge calculated based on the occupation time.
However with respect to the aforementioned limitations, Motoyama et al teaches an occupation time/time stamp for a detected package in a locker, (See P: 0246, “The message may also have a time stamp indicating the date / time that the locker sensor 1202 detected that the package was deposited in the compartment.”) and reminders containing information on a usage charge fee calculated based on locker occupation time. (See P: 0131, “Disseminating the reminders allows a delivery system to increase the utilization of the compartments. In some situations, a seller and/or a buyer may be charged fees if 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson, to include an occupation time/time stamp for a detected package in a locker and reminders containing information on a usage charge fee calculated based on locker occupation time, as taught by Motoyama, in order to manage a delivery of a package to a digital locker and to manage a retrieval of the package from the digital locker. (Motoyama, P: 0002)
	Regarding Claim 8, Ferguson et al in view of Motoyama et al teaches: 
An information processing method (See “method” in P: 0009) of using an information system configured to manage use of one or more regions in a vehicle for pickup or delivery, the vehicle being permitted to be used as a pickup-delivery destination of a pickup-delivery article, the information system including a processor, the information processing method comprising: 
accepting, by the processor, a reservation for the use of the one or more regions for the pickup or delivery of the pickup-delivery article; (See rejection of claim 1)
 acquiring, by the processor, detection information, from a sensor configured to detect a placing state of the pickup-delivery article in the vehicle, the detection information being information about the placing state of the pickup-delivery article for the one or more regions; (See rejection of claim 1)
identifying, by the processor, an occupation time for the pickup-delivery article placed on the one or more regions, based on the detection information; (See rejection of claim 1) and 
giving, by the processor, a notice of information to a terminal of a reservation source of the reservation for the use for the pickup or delivery of the pickup-delivery article, the information being relevant to payment of a use charge calculated based on the occupation time.	 (See rejection of claim 1)
	Regarding Claim 15, Ferguson et al in view of Motoyama et al teaches: 
A non-transitory readable recording medium (See “memory” in P: 0033) holding a program that makes a processor execute an information processing method, the information processing method being a method for an information system configured to manage use of one or more regions in a vehicle for pickup or delivery, the vehicle being permitted to be used as a pickup-delivery destination of a pickup-delivery article, the program making the processor execute a control process for the information system, the control process comprising: 
accepting a reservation for the use of the one or more regions for the pickup or delivery of the pickup-delivery article; (See rejection of claim 1)
acquiring detection information, from a sensor configured to detect a placing state of the pickup-delivery article in the vehicle, the detection information being information about the placing state of the pickup-delivery article for the one or more regions; (See rejection of claim 1)
identifying an occupation time for the pickup-delivery article placed on the one or more regions, based on the detection information; (See rejection of claim 1) and
giving a notice of information to a terminal of a reservation source of the reservation for the use for the pickup or delivery of the pickup-delivery article, the information being relevant to payment of a use charge calculated based on the occupation time. (See rejection of claim 1)

Claims 2, 9 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (Pub. No.: US 2019/0130349 A1) in view of Motoyama et al (Pub. No.: US 2016/0027261 A1) further in view of Nitu et al (Pub. No.: US 2015/0356801 A1) 	
	Regarding Claim 2, Ferguson et al in view of Motoyama et al teaches the limitations of claim 1, Ferguson et al further teaches: 
The information system according to claim 1 (See rejection of claim 1),
A processor, (See rejection of claim 1)
to give a notice of information to the terminal of the reservation source, (See rejection of claim 1)
However Ferguson et al in view of Motoyama et al does not teach the following limitations: wherein the processor is configured to identify a remaining time before an end time of the reservation for the use, based on the occupation time, and to give a notice of information to the terminal of the reservation source, the information being relevant to the remaining time before the end time of the reservation for the use.
However with respect to the aforementioned limitations, Nitu et al teaches a notification of remaining time for a smart locker reservation, (See P: 0074, “As an example, the status information may provide for a duration of time that each securable 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson in view of Motoyama, to include a notification of remaining time for a smart locker reservation, as taught by Nitu, in order to allow utilization of a smart locker that serve as temporary storage and may be operated by delivery services to deliver packages or other items for customers to pick up at the lockers. (Nitu, P: 0024)
	Regarding Claim 9, Ferguson et al in view of Motoyama et al teaches the limitations of claim 8, Ferguson et al in view of Motoyama and further in view of Nitu further teaches:
The information processing method according to claim 8 (See rejection of claim 8), further comprising identifying, by the processor, a remaining time before an end time of the reservation for the use, based on the occupation time, and giving, by the processor, a notice of information to the terminal of the reservation source, the information being relevant to the remaining time before the end time of the reservation for the use. (See rejection of claim 2)
	Regarding Claim 16, Ferguson et al in view of Motoyama et al teaches the limitations of claim 15, Ferguson et al in view of Motoyama and further in view of Nitu further teaches:
The non-transitory readable recording medium according to claim 15 (See rejection of claim 15), wherein the control process further comprises identifying a remaining time before an end time of the reservation for the use, based on the occupation time, and giving a notice of information to the terminal of the reservation source, the information being relevant to the remaining time before the end time of the reservation for the use. (See rejection of claim 2)

Claims 3, 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (Pub. No.: US 2019/0130349 A1) in view of Motoyama et al (Pub. No.: US 2016/0027261 A1) further in view of Hara et al (Pub. No.: KR 2004/0027031 A)
	Regarding Claim 3, Ferguson et al in view of Motoyama et al teaches the limitations of claim 1, Ferguson et al further teaches:
The information system according to claim 1 (See rejection of claim 1), wherein: 
the processor is configured to acquire a schedule of use of the vehicle, from a terminal of a possessor of the vehicle; (See P: 0044, “In some embodiments, environment 100 may include mobile computing device 116, an example of which may be a hand-held device carried by a delivery service provider. …Mobile computing device 116 may be capable of collecting information and communicating to other components of environment 100.” & P: 0043, “Some non-exclusive examples of other features or apps may be a customer's contacts list; an electronic calendar…a delivery/pickup may be altered based on information received from these features or apps. For example, an unmanned delivery may be scheduled to a customer's home…” & P: 0042, “Environment 
Motoyama et al teaches increasing the usage charge fee calculated based on locker occupation time if it is longer that a specific time. (See P: 0131, “Disseminating the reminders allows a delivery system to increase the utilization of the compartments. In some situations, a seller and/or a buyer may be charged fees if they let a package remain in the locker compartment longer than a specified time...)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson, to include an occupation time/time stamp for a detected package in a locker and reminders containing information on a usage charge fee calculated based on locker occupation time, as taught by Motoyama, in order to manage a delivery of a package to a digital locker and to manage a retrieval of the package from the digital locker. (Motoyama, P: 0002)
However Ferguson et al in view of Motoyama et al does not teach the following limitations: the processor is configured to increase the use charge calculated based on the occupation time, at a predetermined rate, when the reservation for the use falls within a period during which the vehicle is scheduled to be used. 
However with respect to the aforementioned limitations, Hara teaches a predetermined fee/rate for locker utilization. (See P: 0024-25, “…calculated and determination means for performing predetermined determination, based on the judgment that charged to the above the charge of the locker delivery company charges to provide a locker system characterized in that it comprises a billing method…as the charge to the set number of times, a contract between the locker control center and the delivery company wherein the charge delivery bill the supplier, when the determination of the use number of times by the determining means is determined as above set number of times, it is desirable for the delivery company unless the rate charged for use over the set number of times.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson in view of Motoyama, to include a predetermined fee/rate for locker utilization, as taught by Hara, in order to allow shipment delivery when a user is absent. (Hara, P: 0018)
	Regarding Claim 10, Ferguson et al in view of Motoyama et al teaches the limitations of claim 8, Ferguson et al in view of Motoyama and further in view of Hara further teaches:
The information processing method according to claim 8 (See rejection of claim 8), further comprising: acquiring, by the processor, a schedule of use of the vehicle, from a terminal of a possessor of the vehicle; and increasing, by the processor, the use charge calculated based on the occupation time, at a predetermined rate, when the reservation falls within a period during which the vehicle is scheduled to be used. (See rejection of claim 3)	
	Regarding Claim 17, Ferguson et al in view of Motoyama et al teaches the limitations of claim 15, Ferguson et al in view of Motoyama and further in view of Hara further teaches:
The non-transitory readable recording medium according to claim 15 (See rejection of claim 15), wherein the control process further comprises: acquiring a schedule of use of the vehicle, from a terminal of a possessor of the vehicle; and increasing the use charge calculated based on the occupation time, at a predetermined rate, when the reservation falls within a period during which the vehicle is scheduled to be used. (See rejection of claim 3)

Claims 4, 5, 11, 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (Pub. No.: US 2019/0130349 A1) in view of Motoyama et al (Pub. No.: US 2016/0027261 A1) further in view of Matsumura et al (Pub. No.: JP 4268008 B2) 	
	Regarding Claim 4, Ferguson et al in view of Motoyama et al teaches the limitations of claim 1, Ferguson et al further teaches:
The information system according to claim 1 (See rejection of claim 1), 
Ferguson et al teaches locker bank tracking and location information updating. (See P: 0114-0115, “When the driver arrives to remove the mobile locker bank, the driver may notify the system that the mobile locker bank is being moved. The drive may notify the system using a mobile computing device… and update information 
However Ferguson et al et al does not teach the following limitations:
the processor is configured to detect movement of the vehicle, based on change in position information about the vehicle in connection with time elapse; and 
the processor is configured to reduce, the use charge, calculated based on the occupation time, by some or all of the use charge, when the processor detects the movement of the vehicle in a state where the pickup-delivery article is placed on the one or more regions.
112 (b) i.e.: Detecting and measuring vehicle movement over time period, and reducing calculated charge based on the timeliness of the vehicle’s arrival. (If the vehicle is late then reduce use charge)
However with respect to the aforementioned limitations, Matsumura teaches detecting and measuring vehicle movement over time period, and reducing calculated charge based on the timeliness of the vehicle’s arrival. (See P: 0019, “…cost simulation is performed in consideration of inventory data, production plan data, vehicle data…” & P: 0022-0025, “the delivery plan creation system refers to the delivery charge data and determines the delivery charge of each package based on the determined delivery date…. Specifically, as the interval between the order receiving date and the delivery date increases, the delivery plan creation system applies a higher discount rate to the delivery fee and determines the delivery fee for each package… 10% of the delivery fee is discounted if the delivery is made 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson in view of Motoyama, to include detecting and measuring vehicle movement over time period, and reducing calculated charge based on the timeliness of the vehicle’s arrival, as taught by Matsumura, in order to deliver a package based on a determined delivery schedule. (Matsumura, P: 0003)
	Regarding Claim 5, Ferguson et al in view of Motoyama et al in view of Matsumura et al teaches the limitations of claim 4, Ferguson et al in view of Motoyama and further in view of Matsumura further teaches:
The information system according to claim 4 (See rejection of claim 4), wherein the processor is configured to give a notice of the position information about the vehicle, to the terminal of the reservation source, when the processor detects the movement of the vehicle in the state where the pickup-delivery article is placed on the one or more regions. (See P: 0114-0115, “When the driver arrives to remove the mobile locker bank, the driver may notify the system that the mobile locker bank is being moved…. and update information (e.g., tracking information) associated with the item to include new location information as to where the mobile locker bank will be located.” & See P: 0156, “In some embodiments, the notifications may be provided to customers through an application, app, SMS, MMS, an IoT device, remote computing device 118, a virtual assistant 111, and/or any other suitable means. The notification may present information currently located, headed toward, and/or routed to.”)
	Regarding Claim 11, Ferguson et al in view of Motoyama et al teaches the limitations of claim 8, Ferguson et al in view of Motoyama and further in view of Matsumura further teaches:
The information processing method according to claim 8 (See rejection of claim 8), further comprising: detecting, by the processor, movement of the vehicle, based on change in position information about the vehicle in connection with time elapse; and reducing, by the processor, the use charge calculated based on the occupation time, by some or all of the use charge, when the processor detects the movement of the vehicle in a state where the pickup-delivery article is placed on the one or more regions. (See rejection of claim 4)
	Regarding Claim 12, Ferguson et al in view of Motoyama et al in view of Matsumura et al teaches the limitations of claim 11, Ferguson et al in view of Motoyama and further in view of Matsumura further teaches:
The information processing method according to claim 11 (See rejection of claim 11), further comprising giving, by the processor, a notice of the position information about the vehicle, to the terminal of the reservation source, when the processor detects the movement of the vehicle in the state where the pickup-delivery article is placed on the one or more regions. (See rejection of claim 5)
	Regarding Claim 18, Ferguson et al in view of Motoyama et al teaches the limitations of claim 15, Ferguson et al in view of Motoyama and further in view of Matsumura further teaches:
The non-transitory readable recording medium according to claim 15 (See rejection of claim 15), wherein the control process further comprises: detecting movement of the vehicle, based on change in position information about the vehicle in connection with time elapse; and reducing the use charge calculated based on the occupation time, by some or all of the use charge, when the processor detects the movement of the vehicle in a state where the pickup-delivery article is placed on the one or more regions. (See rejection of claim 4)
	Regarding Claim 19, Ferguson et al in view of Motoyama et al in view of Matsumura et al teaches the limitations of claim 18, Ferguson et al in view of Motoyama and further in view of Matsumura further teaches:
The non-transitory readable recording medium according to claim 18 (See rejection of claim 18), wherein the control process further comprises giving a notice of the position information about the vehicle, to the terminal of the reservation source, when the processor detects the movement of the vehicle in the state where the pickup-delivery article is placed on the one or more regions. (See rejection of claim 5)

Claims 6, 7, 13, 14, 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (Pub. No.: US 2019/0130349 A1) in view of  	
	Regarding Claim 6, Ferguson et al in view of Motoyama et al teaches the limitations of claim 1, Ferguson et al further teaches:
The information system according to claim 1 (See rejection of claim 1), 
the processor is configured to acquire position information from the terminal of the reservation source; (See P: 0154, “For example, some embodiments may detect the proximity of customers… In some embodiments, customers may be detected by location information provided by a user device.”)
A required time to collect the pickup-delivery article based on position of consumer. (See P: 0152, “…in some embodiments, pickup/delivery at a pickup/delivery location may be facilitated for a length of time. The length of time may be predetermined, adjustable, and/or context sensitive… For example, the automated pickup/delivery vehicle may be directly or indirectly programmed to allow direct user interaction with a mobile locker bank computer 112 from the time of arrival until noon.” & P: 0154, “For example, some embodiments may detect the proximity of customers (either for pickup or delivery) and delay departure from a pickup/delivery location.”)
Position information acquired from vehicle and customer device (See rejection of claim 4 and 5)
Pickup location determination based on parking. (See P: 0122, “In an embodiment of block 802, the pickup/delivery location may be based on the density of parking locations.”)
give a notice of an expected amount of the use charge, to the terminal of the reservation source, the expected amount of the use charge being calculated based on the required time. (See P: 0156-0157, “The notification may present information relevant to the customer…Additionally, in embodiments the notification may present an estimated range for unmanned vehicle pick/delivery, no-fly zones that may interfere with unmanned aerial vehicle pickup/delivery, any applicable charges associated with unmanned vehicle pickup/delivery, and the like.”)
However Ferguson et al in view of Motoyama does not teach the following limitations: the processor is configured to calculate a required time to collect the pickup-delivery article, based on a parking position of the vehicle and the position information acquired from the terminal of the reservation source, in a state where the pickup-delivery article is placed on the one or more regions; 
However with respect to the aforementioned limitations, Snow et al teaches pickup time calculation based on parking position. (See P: 0077, “One embodiment may employ “runners” who are assigned to take an assembled order to the consumer's vehicle which may be parked in a designated order pickup spot in the parking lot. The average time for a runner to take an order from the check out or other location within the retail environment to the parked consumer vehicle may also be calculated and used when providing an accurate pickup time to a consumer.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson in view of Motoyama, to include pickup time calculation based on parking position, as 
	Regarding Claim 7, Ferguson et al in view of Motoyama et al in view of Snow et al teaches the limitations of claim 6, Ferguson et al further teaches:
The information system according to claim 6 (See rejection of claim 6), wherein: 
the processor is configured to estimate an expected collection hour for the pickup-delivery article placed on the one or more regions, based on the required time;
(See P: 0152-0154, “…in some embodiments, pickup/delivery at a pickup/delivery location may be facilitated for a length of time. The length of time may be predetermined, adjustable, and/or context sensitive…Further, the predetermined time may be a duration of time. For example, pickup/delivery may be facilitated for three hours from the time of arrival at a pickup/delivery location, four hours from the time of arrival at a second location, and so on... In some embodiments, a notification may be provided to the user device or the mobile locker bank computer that departure from the pickup/delivery location is imminent, approaching, and/or scheduled.)
 and the processor is configured to give a notice of the expected collection hour, to a terminal of a possessor of the vehicle. (See P: 0154 “In some embodiments, a notification may be provided to the user device or the mobile locker bank computer that departure from the pickup/delivery location is imminent, approaching, and/or scheduled.”)
	Regarding Claim 13, Ferguson et al in view of Motoyama et al teaches the limitations of claim 8, Ferguson et al in view of Motoyama and further in view of Snow further teaches:
The information processing method according to claim 8 (See rejection of claim 8), further comprising: acquiring, by the processor, position information from the terminal of the reservation source; calculating, by the processor, a required time to collect the pickup-delivery article, based on a parking position of the vehicle and the position information acquired from the terminal of the reservation source, in a state where the pickup-delivery article is placed on the one or more regions; and giving, by the processor, a notice of an expected amount of the use charge, to the terminal of the reservation source, the expected amount of the use charge being calculated based on the required time. (See rejection of claim 6)
	Regarding Claim 14, Ferguson et al in view of Motoyama et al in view of Snow et al teaches the limitations of claim 13, Ferguson et al in view of Motoyama and further in view of Snow further teaches:
The information processing method according to claim 13 (See rejection of claim 13), further comprising: estimating, by the processor, an expected collection hour for the pickup-delivery article placed on the one or more regions, based on the required time; and giving, by the processor, a notice of the expected collection hour, to a terminal of a possessor of the vehicle. (See rejection of claim 7)
	Regarding Claim 20, Ferguson et al in view of Motoyama et al teaches the limitations of claim 15, Ferguson et al in view of Motoyama and further in view of Snow further teaches:
The non-transitory readable recording medium according to claim 15 (See rejection of claim 15), wherein the control process further comprises: acquiring position information from the terminal of the reservation source; calculating a required time to collect the pickup-delivery article, based on a parking position of the vehicle and the position information acquired from the terminal of the reservation source, in a state where the pickup-delivery article is placed on the one or more regions; and giving a notice of an expected amount of the use charge, to the terminal of the reservation source, the expected amount of the use charge being calculated based on the required time. (See rejection of claim 6)
	Regarding Claim 21, Ferguson et al in view of Motoyama et al in view of Snow et al teaches the limitations of claim 20, Ferguson et al in view of Motoyama and further in view of Snow further teaches:
The non-transitory readable recording medium according to claim 20 (See rejection of claim 20), wherein the control process further comprises: estimating an expected collection hour for the pickup-delivery article placed on the one or more regions, based on the required time; and giving a notice of the expected collection hour, to a terminal of a possessor of the vehicle. (See rejection of claim 7)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628